DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
The foreign priority document No.2019-078118 filed on April 16, 2019 in Japan has been received and it is acknowledged.

Drawings
The drawings are objected to because the only view used in an application to illustrate the claimed invention must not be numbered and the abbreviation “FIG” must not appear (see 37 CFR 1.84(u) Numbering of views).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: 
In par.0016 “Fig.1” should be amended to read “The FIGURE”.
In par.0023 “Fig.1 is a diagram” should be corrected to read “The FIGURE is a diagram”.
In the rest of par.0023 “Fig.1” should be corrected to read “the FIGURE”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
oC”, and the claim also recites “a polyamide-based resin, a polyimide-based resin, and a polyester-based resin” which is the narrower statement of the range/limitation. 
Polyamide-6 may have a melting temperature of 222oC, as evidenced in par.0037 of Wandel et al. (US 2003/0189270).
A polyimide may have a melting temperature of 290.2oC, as evidenced in column 4, lines 40-50 of Chang et al. (US Patent 5,464,928).
A polyester may have a melting temperature of 240-310oC, as evidenced in par.0148 of Kawakami et al. (US 2008/0050663).
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2017/0141372).

- a polyethylene (PE) separator, and 
-a layer formed from a coating solution comprising poly(paraphenylene terephthalamide)(PPTA), an aromatic polyester, and alumina powders with average particle diameters pf 0.02 m and 0.3 m (Example 1 in par.0135-0147). 
The layer comprises 50wt% of the combination of poly(paraphenylene terephthalamide)(PPTA) and aromatic polyester, and 50wt% of alumina powders (see par.0145).
 The layer has a thickness of 4.9m (Example 1 in par.0135-0147), which is within the claimed range.
The poly(paraphenylene terephthalamide)(PPTA) is a nitrogen-containing polymer (A) (par.0032-0034, par.0136) and the aromatic polyester is a polymer (B) (par.0139-0143). A layer comprising the polymers (A) and (B) is a porous layer used in a nonaqueous electrolyte secondary battery separator (abstract, par.0019).
The specification of the instant application teaches a porous layer with an elastic modulus in a shear direction of not less than 16GPa (par.0019) and a porosity of 20-90% by volume (par.0042). 
The porous layer may be formed on a surface of a polyolefin porous film (par.0021).
The porous layer comprises resins, and the examples of the resins include polyamide-based resins and polyester resins (par.0025). Poly(paraphenylene terephthalamide) is the preferred polyamide-based resin and aromatic polyesters are preferred polyester-based resins (par.0027-0028).
m (par.0035).
The porous layer may comprise the resin in an amount of 40-95wt% and the filler in an amount of 5-60wt% (par.0036-0038).
The polymers and the alumina powders in the porous layer of Suzuki et al. are taught in the specification of the instant application as components of the porous layer, and the amounts of polymers and alumina powders are within the ranges for the components of the porous layer in the instant application.
Absent a record to the contrary, it is expected that the porous layer of Suzuki et al. has an elastic modulus in a shear direction of not less than 16GPa and a porosity of 20-90% by volume.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.I.  SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
Therefore, the porous layer of Suzuki et al. is equivalent to the nonaqueous electrolyte secondary battery porous layer in claims 1 and 2.
The nonaqueous electrolyte secondary battery including the porous layer is equivalent to the nonaqueous electrolyte secondary battery in claim 7.
With regard to claims 3 and 4, poly(paraphenylene terephthalamide)(PPTA)  is a polyamide-based resin.

The laminated porous film in Example 1 of Suzuki et al. is equivalent to the claimed laminated separator.
With regard to claims 8 and 9, Suzuki et al. teach a nonaqueous electrolyte secondary battery comprising the laminated separator (par.0104). A secondary battery includes a positive electrode, a negative electrode, and a separator interposed between the electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0141372).
With regard to claim 6, Suzuki et al. teach the porous layer of Example 1 which is equivalent to the nonaqueous electrolyte secondary battery porous layer of claim 1 (see paragraph 9 above), but do not specifically teach the claimed nonaqueous electrolyte secondary battery member.
However, Suzuki et al. a porous layer comprising a nitrogen-containing aromatic polymer (A) and an aromatic polyester (B) (par.0019), and further teach a nonaqueous 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a nonaqueous electrolyte secondary battery member comprising a cathode, the porous layer of Example 1, and an anode arranged in this order.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiang et al. (US 2017/0288281) teach a separator with a high shear modulus. In some embodiments the shear modulus may be greater than or equal to 17.5GPa (par.0053). The thickness of the separator is 10nm to less than 1 micron (par.0055).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        on for